Citation Nr: 0601681	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected nicotine 
dependence.  

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected nicotine 
dependence.  

3.  Entitlement to service connection for colon cancer, to 
include as secondary to service-connected nicotine 
dependence.  

4.  Entitlement to service connection for asthma, to include 
as secondary to service-connected nicotine dependence.  

5.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected nicotine 
dependence.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected nicotine 
dependence.                                                                                                                                                                                                                                                                                                                                                                                                           
7.  Entitlement to service connection for heart 
disease/congestive heart failure, to include as secondary to 
service-connected nicotine dependence.  

8.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected nicotine 
dependence.   

9.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected nicotine 
dependence.    

10.  Entitlement to service connection for bronchiectasis, to 
include as secondary to service-connected nicotine 
dependence.     

11.  Entitlement to service connection for a circulatory 
disorder of the legs, to include as secondary to service-
connected nicotine dependence.    

12.  Entitlement to service connection for impotence, to 
include as secondary to service-connected nicotine 
dependence.    

13.  Entitlement to an initial rating in excess of 20 percent 
for left thoracic radiculopathy.  

14.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  The record reflects that he had additional 
service in the National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

In a rating decision dated in May 1996, the RO denied service 
connection for residuals of an injury involving the left 
side, and in a November 1997 rating decision, the RO denied 
service connection for glaucoma, prostate cancer, colon 
cancer, asthma, residuals if a stroke, hypertension, heart 
disease/congestive heart failure, sleep apnea, diabetes 
mellitus, emphysema, bronchitis, bronchiectasis, circulatory 
disorder of the legs, and impotence, all claimed to be due to 
nicotine dependence acquired during service.  The veteran 
disagreed with the decisions and perfected his appeal as to 
each claim, and during the appeal he testified before a 
hearing officer at the RO in February 1998.  

In a decision dated in August 1999, pursuant to the law in 
effect at that time, the Board found that the claim for 
service connection for residuals of an injury involving the 
left side was well grounded and remanded the claim for 
further development.  Later, in a decision dated in October 
2000, the Board granted service connection for disability 
manifested by pain in the left side.  By rating decision in 
November 2000, the RO implemented this decision with the 
grant of a 10 percent evaluation for left thoracic 
radiculopathy, effective from the date of receipt of the 
service connection claim in February 1996.  The veteran 
disagreed with the 10 percent rating and in February 2001 
testified before a hearing officer at the RO concerning that 
issue.  The RO subsequently increased the rating to 
20 percent effective from February 1996.  The veteran has 
continued the appeal, and, as framed on the title page, the 
issue before the Board is entitlement to an initial rating in 
excess of 20 percent for left thoracic radiculopathy.  

In August 1999, the Board denied all service connection 
claims related to tobacco use as not well grounded, pursuant 
to the law and regulations in effect at that time.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) and ultimately, in an April 2001 
order, the Court vacated the August 1999 decision.  
Thereafter, the Board undertook development of the claims 
before it pursuant to regulations then in effect, but those 
regulations were later invalidated by the United States Court 
of Appeals for the Federal Circuit in May 2003.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In June 2003, the Board 
granted a motion to advance the case on the docket and in 
July 2003 remanded the case to the RO in an attempt to 
complete remaining development as expeditiously as possible.  
In addition to the service connection claims related to 
tobacco use, the July 2003 remand also addressed the issue of 
entitlement to an initial rating in excess of 20 percent for 
left thoracic radiculopathy and the veteran's claim for a 
TDIU, which by then was in appellate status.  The case was 
later returned to the Board but required an additional remand 
in December 2004 because of the inadequacy of requested 
medical examinations and opinions.  

Following completion of some of the medical examinations 
requested by the Board, the VA Appeals Management Center 
Resource Unit (AMCRU) in Bay Pines, Florida, in September 
2005, granted service connection for nicotine dependence and 
also granted service connection for emphysema/bronchitis as 
secondary to the service-connected nicotine dependence.  The 
AMCRU continued the RO's prior denials of the remaining 
service connection claims; it also continued the denial of an 
initial rating in excess of 20 percent for left thoracic 
radiculopathy and entitlement to a TDIU.  The case was 
returned to the Board in December 2005.  

The issues of entitlement to service connection for glaucoma, 
residuals of a stroke, hypertension, heart disease/congestive 
heart failure, a circulatory disorder of the legs, impotence, 
asthma and sleep apnea, all claimed as a result of nicotine 
dependence acquired in service, along with the issues of 
entitlement to an initial rating in excess of 20 percent for 
left thoracic radiculopathy and entitlement to a TIDU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Other matters

In a decision dated in September 2002, the Board denied 
entitlement to an effective date earlier than February 14, 
1996, for a grant of service connection for left thoracic 
radiculopathy.  In the same decision, the Board denied 
entitlement to service connection for residuals of multiple 
injuries sustained as a result of a September 1998 motor 
vehicle accident, to include injuries to the right leg, left 
foot and toes, left arm, and left elbow.  

In a statement received at the RO in March 2005, the veteran 
indicated that he disagrees with the effective date of 
February 14, 1996, for service connection for left thoracic 
radiculopathy and that he had filed his original claim for a 
back injury in November 1954.  He also stated that he should 
be service-connected for injuries he received when he was hit 
by a vehicle in September 1998 because he was unable to move 
out of the way due to his service-connected left side injury.  
In view of the previous denial of these claims by the Board, 
the veteran's statements may be an application to reopen 
those claims.  The RO should clarify this matter and take 
action as appropriate.  

In addition, in his March 2005 statement, the veteran 
asserted that he had filed a claim for service connection for 
post-traumatic stress disorder (PTSD) in March 2004 and that 
service connection should be granted for shrapnel in his body 
from injuries in Korea in 1954.  The Board notes that a VA 
Form 119, Report of Contact, dated in May 2005, shows that 
the veteran at that time stated that he did not wish to 
pursue the PTSD claim and requested it be withdrawn.  The 
veteran made no comment regarding shrapnel, and the RO should 
clarify whether the veteran is seeking service connection for 
residuals of shrapnel wounds and take action as appropriate.  
FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  There is no medical evidence of diabetes mellitus in 
service or for many years thereafter, and the preponderance 
of the evidence is against a causal link between the 
veteran's diabetes mellitus and any incident of service, to 
include smoking; the weight of the competent evidence is also 
against a finding that his diabetes was caused or aggravated 
by long-standing smoking associated with his service-
connected nicotine dependence.  

3.  There is no medical evidence of record demonstrating the 
veteran has a diagnosis of prostate cancer.  

4.  There is no medical evidence of record demonstrating the 
veteran has a diagnosis of colon cancer.  

5.  The overwhelming preponderance of the medical and X-ray 
evidence is against finding that the veteran has a diagnosis 
of bronchiectasis.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

2.  Service connection for claimed prostate cancer is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  

3.  Service connection for claimed colon cancer is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  

4.  Service connection for claimed bronchiectasis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Although the RO did not initially consider the claims decided 
here under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the claims 
and of the efforts to assist him.  In a letters dated in 
December 2003, January 2005, and March 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, in the January 2005 and March 2005 
letters, the AMC requested that the veteran send VA any 
evidence in his possession pertaining to his claims.  

The original rating decisions pertaining to the claims on 
appeal were dated in the late 1990s, and notice fully 
complying the provisions of the VCAA was not provided to the 
veteran until January 2005.  Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by VA 
prior to the December 2005 transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for diabetes mellitus, 
prostate cancer, colon cancer and bronchiectasis and to 
respond to VA notices.  Further, the veteran has not alleged 
prejudicial error that had an effect on the essential 
fairness of the initial adjudication of his claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
VA has obtained all available medical records identified by 
the veteran, and he has submitted letters, newspaper articles 
and a video tape in support of his claims.  At a May 2005 VA 
examination, the physician recommended the veteran have a 
repeat colonoscopy.  The veteran stated he would have a 
colonoscopy done by his own private physician and would 
provide the results to VA, but no such report has been 
received.  The duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the veteran volunteered to provide VA with his 
private medical records and had been previously been informed 
to submit all evidence in his possession pertaining to his 
claims, the Board finds that VA's obligation in this regard 
has been satisfied.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  Opinions from VA physicians addressing the 
question of a causal link between diabetes and smoking 
associated with the veteran's service-connected nicotine 
dependance have been obtained.  As to his claimed prostate 
and colon cancer, the medical evidence of record shows no 
malignancy involving the prostate or colon or any other 
anatomical region or organ.  A VA physician who performed a 
lower gastrointestinal examination in May 2005 found no colon 
cancer but a repeat colonoscopy for colorectal cancer 
surveillance was recommended.  The veteran indicated that he 
preferred to have his private physician perform that 
evaluation but there is no indication in the record or from 
the veteran that this study was performed.  The Board will 
elaborate on this matter in the analysis below.  As to the 
current record, the relevant medical and laboratory evidence, 
to include the May 2005 examination that was specifically 
performed to determine if the veteran has colon cancer, fails 
to show any findings attributable to carcinoma of the colon 
or any other type of cancer. 

The Board further notes that there is ample relevant medical 
and X-ray evidence of record pertaining to the veteran's 
respiratory system and the overwhelming preponderance of the 
competent evidence is against a current diagnosis 
bronchiectasis.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
as to the claims addressed in this decision is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Service connection

The veteran is seeking service connection for multiple 
disabilities, including prostate cancer, colon cancer, 
bronchiectasis, and diabetes mellitus, all of which he 
contends are due to post-service smoking attributable to 
nicotine dependence that began during service.  

Law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For certain chronic 
disorders, such as diabetes mellitus, malignant tumors, and 
bronchiectasis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Diabetes mellitus

The evidence does not show, nor does the veteran contend, 
that diabetes mellitus had its onset in service or was 
present to a compensable degree within a year after the 
veteran's separation from service in November 1954.  

Private medical records show that urinalysis in November 1982 
showed a trace of sugar, and the clinical physician's 
impression was rule out diabetes mellitus.  Based on 
subsequent blood tests, the physician stated that he felt 
there was little doubt that the veteran was a mild diabetic, 
and he started the veteran on medication.  Private and VA 
medical records show continuing treatment, including insulin, 
for diabetes mellitus in subsequent years.  

As noted earlier, service connection has been granted for 
nicotine dependence, and the veteran contends that his 
diabetes is due to the effects of his years of post-service 
cigarette smoking associated with his service-connected 
nicotine dependence.  While there is extensive medical 
evidence of record showing diagnoses and treatment for 
diabetes mellitus, it was not diagnosed until many years 
post-service, there is no medical evidence that links it to 
service, and the Board finds that the overwhelming 
preponderance of the evidence is against a finding that the 
veteran's long-standing history of smoking associated with 
his service-connected nicotine dependence caused or 
aggravated his diabetes mellitus.  

In an addendum to a July 1997 VA general medical examination, 
the physician stated that he knew of no "close affect" 
relationship between the use of tobacco and diabetes 
mellitus.  The record also includes more responsive opinions.  
In a January 1998 letter, P.M.M., M.D., noted that the 
veteran was currently his patient.  Dr. M. indicated that the 
veteran's diabetes mellitus was probably not related to his 
tobacco use.  In the report of a December 2003 VA general 
medical examination, another physician stated that as far as 
he knew there was no relationship between tobacco use and 
diabetes mellitus.  A third physician, also with VA, whose 
specialty is internal medicine and diabetes, conducted a VA 
examination in May 2005 and concluded that he is not aware of 
a known mechanistic connection where smoking causes diabetes.  
He stated that it is his opinion that it is not likely that 
the veteran's smoking caused his diabetes.  These opinions, 
read as a whole, weigh against the claim that the veteran's 
diabetes was caused or aggravated by smoking associated with 
nicotine dependence.  

The Board is left with the veteran's own hearing testimony 
and other statements in which he implicitly contends that his 
diabetes mellitus is due to his cigarette smoking associated 
with his service-connected nicotine dependence.  The record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his 
diabetes mellitus is related to his smoking that resulted 
from his service-connected nicotine dependence is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Further, the Board notes that 
the veteran has stated that VA physicians have told him that 
his claimed disabilities, including diabetes, were likely 
caused by smoking.  With respect to what a physician 
purportedly said, any such statement, filtered through a lay 
person's sensibilities is simply too attenuated and 
inherently incredible to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sum nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's diabetes mellitus is 
related to service or to the veteran's service-connected 
nicotine dependence or the veteran's resulting tobacco use.  
The preponderance of the evidence is clearly against the 
claim, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Prostate cancer and colon cancer

The evidence does not show, nor does the veteran contend, 
that prostate cancer or colon cancer was present in service 
or within one year following his discharge from service in 
November 1954.  Rather, the veteran contends that he has 
prostate cancer and colon cancer as a result of smoking that 
resulted from his service-connected nicotine dependence.  In 
various statements and hearing testimony the veteran has 
asserted that physicians have told him that his medical 
conditions are caused by smoking.  

Medical evidence of record fails to show that the veteran has 
been diagnosed as having prostate cancer or colon cancer.  VA 
and private medical records show the veteran has been treated 
for benign prostate hypertrophy, but there is no medical 
evidence of the presence of prostate cancer.  

VA medical records show that the veteran underwent 
sigmoidoscopies in March 1994 and May 1994 for evaluation of 
abdominal pain.  The March 1994 procedure was stopped due to 
inadequate preparation by the veteran.  Findings in May 1994 
included a polyp in the sigmoid colon and a small rectal 
polyp, both of which were biopsied.  In his May 1994 report, 
a VA pathologist stated that the sigmoid biopsy revealed an 
adenomatous polyp and the sections of the rectal biopsy 
revealed fragments of a hyperplastic polyp.  The pathologist 
stated there was no evidence of malignancy.  

At a VA colonoscopy in July 1994, the physician excised a 
polyp in the ascending colon and a polyp in the splenic 
flexure.  The diagnosis in the July 1994 VA pathology report 
was adenomatous polyp.  

Records from Hancock Memorial Hospital show that the veteran 
underwent a colonoscopy in March 2000.  Two colon polyps were 
removed, and the final pathologic diagnosis was partially 
cauterized fragments deriving from tubular adenoma and 
hyperplastic polyps, negative for malignancy.  The veteran 
underwent another colonoscopy at Hancock Memorial Hospital in 
March 2003.  The operative report shows that the entire 
length of the colon was carefully inspected and that multiple 
colon polyps were encountered and removed for biopsy.  The 
March 2003 pathology report from that hospital shows that the 
final diagnosis was hyperplastic polyps with ulceration.  

In the report of a May 2005 VA genitourinary evaluation, the 
physician said that the stated the reason for the examination 
in the urology clinic was an evaluation for possible prostate 
cancer and its relation to tobacco dependence.  The veteran 
stated that at some point in the 1990s he had been told that 
he had prostate cancer and said he thought he was on some 
medication for it, but was unsure of the name of the 
medication.  The physician stated that upon reviewing the 
veteran's extremely extensive medical record, he could find 
no evidence that the veteran had had prostate cancer.  He 
stated that he could not find anywhere that the veteran had 
had biopsy of his prostate, nor had he found any evidence of 
an elevated prostate specific antigen (PSA) level.  He 
further stated that he had not found any evidence from any 
notes from any clinician that they had clearly evaluated 
this.  The physician also stated that he reviewed the 
veteran's list of medications, and while the veteran claimed 
the he was "on a pill for prostate cancer", the only 
medication that was vaguely related to this was Cardura, 
which the veteran could possibly be taking for lower urinary 
tract symptoms.  The physician said Cardura was absolutely 
not a medication that would be given for prostate cancer.  
The assessment by the physician was that upon reviewing the 
veteran's very extensive file, he could find absolutely no 
evidence that the veteran has prostate cancer.  He further 
stated there is no link between nicotine dependence and 
prostate cancer.  

At a VA rectum and anus examination in May 2005, the 
physician noted the veteran's history of colon polyps having 
been found at the veteran's colonoscopy performed by his 
private physician about three years earlier and that they 
were not cancerous, although the veteran's wife apparently 
indicated her belief that they were the type that could 
"change to cancer".  After physical examination, the 
physician's impression was history of adenomatous colon 
polyps.  The physician recommended that the veteran have a 
repeat colonoscopy for colorectal cancer surveillance.  The 
veteran stated that he would have a colonoscopy done by his 
own private physician and provide the results to VA, but he 
has not done so.  It is apparent that the study was 
recommended as a precaution; there is no indication that 
colon cancer was suspected at the time that the May 2005 
recommendation was made as the lower gastrointestinal 
examination at that time essentially ruled it out.  In any 
event, it is pertinent to note that the duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the veteran 
failed to follow up with his physician, the Board must 
adjudicate this appeal based on the evidence currently of 
record, which fails to show the claimed cancer.

The veteran claims that he has prostate cancer and colon 
cancer due to his history of smoking associated with his 
service-connected nicotine dependence.  The evidence does 
not, however, meet the first requirement for service 
connection.  That is, the relevant medical and laboratory 
evidence does not show a diagnosis of prostate cancer or 
colon cancer.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (no evidence of current hypertension); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary 
service connection requires showing of current disability).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, direct or 
secondary service connection is not warranted in the absence 
of proof of a present disability. 

Here the only evidence of either prostate cancer or colon 
cancer is the veteran's own opinion that he has the disease.  
The veteran's wife has also essentially concurred with his 
opinion.  As noted earlier, as lay persons, they are not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and their opinions that he has 
prostate cancer and colon cancer are therefore entitled to no 
weight or probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

With respect to the veteran's reports that physicians have 
told him he has prostate cancer, the Board notes again that 
any such statement, filtered through a lay person's 
sensibilities is simply too attenuated and inherently 
incredible to constitute competent medical evidence.  See 
Carbino v. Gober, 10 Vet. App. 69, 77 (1997), aff'd sum nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The Board is left with a record that includes no competent 
evidence of the presence of current disability, that is, 
prostate cancer, colon cancer, or residuals thereof.  Lacking 
this essential element of these service connection claims and 
considering the entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for claimed prostate cancer and colon 
cancer, and the benefit of the doubt doctrine does not apply 
to either claim.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Bronchiectasis

The veteran's contends that he has bronchiectasis due to 
smoking that resulted from his service-connected nicotine 
dependence.  He does not contend that bronchiectasis was 
present in service, and his service separation examination 
shows that his lungs were evaluated as normal in November 
1954.  

VA outpatient records show that the veteran was seen in 
September 1996 with complaints of an increasingly productive 
cough and increased breathing difficulties.  The assessment 
was symptoms suggestive of bronchiectasis, and the veteran 
was given a 14-day course of Doxycycline.  Another physician 
agreed with the assessment and plan and said the veteran 
probably had bronchiectasis.  

At the July 1997 VA general medical examination, the 
physician noted that the veteran was followed with the 
diagnosis of bronchiectasis, which was suggested by his 
history of chronic cough, productive of large amounts of 
purulent, foul-smelling, greenish-yellowish sputum.  The 
physician noted that no bronchogram or chest CT (computed 
tomography) had been done.  After clinical examination, the 
diagnosis included suspect bronchiectasis.  In an addendum, 
the physician stated that bronchiectasis is a chronic lung 
condition usually secondary to acute necrotizing lung 
infections or congenital in nature.  He said that tobacco use 
per se does not cause bronchiectasis, but if the amount of 
smoking is significant, almost always aggravated the 
respiratory symptomatology.  At a VA chest CT examination 
later in July 1997, it was noted the veteran had a history of 
bronchiectasis; the impression of the radiologist following 
the CT study was no evidence of bronchiectasis.  

In his January 1998 letter, Dr. M stated there was a "50/50 
shot" that the veteran's bronchiectasis could be secondary 
to his tobacco use.  

Office notes from J. A. H., M.D. (Dr. H) at Northeast Medical 
Group show that in February 1999 he noted that the veteran's 
history included bronchiectasis and COPD.  He stated that the 
veteran had known COPD for which he used Albuterol inhaler 
and had done fairly well with the use of this with no recent 
exacerbations.  After examination, the assessment included 
history of COPD/bronchiectasis - continue with the inhaler, 
no recent change in cough pattern.  At an evaluation in 
February 2000, Dr. H noted the veteran was followed for 
bronchiectasis and COPD and that the veteran had COPD for 
which he had been on Albuterol as needed.  After examination, 
the assessment was COPD - bronchiectasis from past smoking 
history, is on Albuterol inhaler and controlling symptoms 
fairly well with no acute exacerbations.  

In February 2001, Dr. H noted the veteran had known COPD with 
a history of bronchiectasis, and the veteran reported no 
recent cough, wheezing, or dyspnea, but that he did have 
Albuterol as needed.  After examination, the assessment 
included COPD, bronchiectasis - use inhaler as needed, no 
recent exacerbation of symptoms.  When Dr. H saw the veteran 
in February 2002, the veteran reported a two-month history of 
a cough with intermittent blood in the sputum.  The veteran 
said there had been no fever, purulent sputum, chilling, etc.  
On examination, the chest was clear, but there were decreased 
breath sounds throughout.  There was no focal wheeze, and 
there were no rales or rhonchi.  The assessment was COPD with 
past bronchiectasis.  In March 2002, the veteran stated that 
he had been using the Albuterol inhaler more often.  After 
examination, the assessment was COPD, and Dr. Harris started 
the veteran on Advair.  In visits in June, September, and 
December 2002, Dr. Harris noted the veteran was doing well on 
Advair with Albuterol, and the assessment at each visit was 
COPD.  

At the veteran's annual reevaluation in March 2003, Dr. H 
noted the veteran was followed for COPD and was on Advair 
maintenance for COPD, asthma, stable with no recent wheezing 
or coughing.  After examination, the assessment was 
COPD/asthma, continue with Advair, stable, compensated.  

At the VA general medical examination in December 2003, the 
physician stated that he had reviewed Dr. M.'s letter and did 
not agree that bronchiectasis is related to smoking use.  The 
physician who conducted the December 2003 examination said 
that he did not feel that bronchiectasis has a direct 
correlation to the veteran's smoking use, but that it could 
exacerbate his condition.  On clinical examination, the 
veteran's lungs were clear.  The physician stated that he did 
not feel there was a significant direct relationship between 
the veteran's bronchiectasis and his smoking.  The physician 
said he would order a CT scan to evaluate the extent of the 
veteran's bronchiectasis.  In the evaluation of a VA chest CT 
study in late December 2003, the radiologist stated there was 
no bronchiectasis.  

A March 2004 note from Northeast Medical Group prepared by 
S.A.K., M. D., shows that the veteran reported he could not 
tolerate Advair.  After examination, the assessment included 
dyspnea and cough, possibly related to underlying COPD and 
granulomatous lung disease.  The physician changed the 
veteran to Flovent and Combivent inhalers.  

In VA chest X-rays taken in May 2005 in conjunction with the 
veteran's various VA examinations, the radiologist reported 
he found mild left basilar subsegmental atelectasis and that 
the lungs were otherwise clear.  His impression was no 
evidence of acute cardiopulmonary disease.  In the report of 
a VA examination conducted later in May 2005, the physician 
stated that he had reviewed the veteran's extensive claims 
file and the available radiologic evaluation reports.  He 
stated he paid particular attention to the diabetes, 
respiratory and unemployability components of the veteran's 
claim.  On examination, breath sounds were quiet, but 
notable, and there were no wheezes detected.  The physician 
said that the available medical evidence suggested that the 
veteran had mild chronic emphysema but there was no evidence 
for bronchiectasis.  He said that prior determinations 
suggested there was in fact no evidence for bronchiectasis.  

On review of the evidence outlined above, the Board finds 
that the preponderance of the evidence is against finding 
that the veteran has a current diagnosis of bronchiectasis.  
While VA treatment records dated in 1996 include an 
assessment of probable bronchiectasis in 1996 and later 
private treatment records consistently noted a history and 
assessment of bronchiectasis, neither the VA outpatient 
records nor the private treatment records include diagnostic 
studies confirming the presence of bronchiectasis.  This is 
in contrast to the VA examinations conducted in 1997 
and 2003.  While the physician who conducted the July 1997 VA 
examination said bronchiectasis was suspected, there was no 
evidence of bronchiectasis on the chest CT a few days later, 
and the Board notes that the CT images were obtained with the 
use of intravenous contrast and were filmed at 10-milimeter 
(mm) cuts as well as high resolution, 1-mm.  Although the VA 
clinical examiner at the December 2003 VA general medical 
examination stated he would order a CT scan to evaluate the 
extent of the veteran's bronchiectasis, which implies the 
presence of bronchiectasis, the VA CT study of the chest 
performed in late December 2003 was negative for 
bronchiectasis.  The radiologist noted that a spiral CT of 
the chest had been performed without contrast in contiguous 
5-mm axial slices obtained from the apices of the lungs to 
the upper abdomen followed by high resolution 1-mm images 
obtained every 10-mm through the chest.  The radiologist 
specifically stated there was no bronchiectasis.  

The Board has considered the earlier January 1998 medical 
statement from Dr. M that it was as likely as not the 
veteran's bronchiectasis could be secondary to smoking and 
the December VA physician's statement that Dr. M's statement 
that smoking could exacerbate the veteran's bronchiectasis.  
(Emphasis added.)  These statements regarding the contending 
causal relationship are somewhat speculative (see, e.g., 38 
C.F.R. § 3.102 (2005); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)) 
but it is apparent that Dr. H believed the etiology for his 
clinical diagnosis of bronchiectasis was, at least in part, 
smoking.  However, the Board finds that the clinical 
impressions and assessments of a diagnosis of bronchiectasis 
in the record are outweighed by the results of the CT studies 
in 1997 and 2003, along with the report of the May 2005 VA 
respiratory examination, which unequivocally ruled out a 
current diagnosis. Accordingly, the claimed relationship 
between smoking and bronchiectasis is moot.  This is because 
the objective and far more definitive imaging studies, which 
were done with high resolution techniques, revealed no 
evidence of bronchiectasis, and the VA physician who 
concluded in May 2005 that there was no evidence for 
bronchiectasis based his opinion on a review of the entire 
record, including radiographic studies of the veteran's 
lungs.  

Based on the foregoing, the Board finds that the competent 
evidence does not demonstrate that the veteran has a current 
diagnosis of bronchiectasis.  Without medical evidence that 
the veteran currently has bronchiectasis or residuals 
thereof, there is no evidence of disability, and an essential 
element required for service connection is absent.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

In reaching this determination, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Since the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology because that is beyond the competence of a lay 
person, and in light weight of the medical evidence discussed 
above, there is no basis upon which to grant this claim.  

As the preponderance of the evidence is against, the claim, 
the benefit of the doubt doctrine is not for application with 
respect to this claim.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for prostate cancer is denied.  

Service connection for colon cancer is denied.  

Service connection for bronchiectasis is denied.  


REMAND

The remaining issues on appeal include entitlement to service 
connection for glaucoma, residuals of a stroke, hypertension, 
heart disease/congestive heart failure, a circulatory 
disorder of the legs, impotence, asthma, and sleep apnea, all 
claimed as a result of nicotine dependence acquired in 
service.  In addition to these service connection claims, 
entitlement to an initial rating in excess of 20 percent for 
left thoracic radiculopathy and the TDIU claim remain at 
issue.  

In the December 2004 remand, the Board requested that the 
veteran be provided an appropriate medical examination to 
determine whether he currently has his claimed disabilities 
and, given the determination that nicotine dependence had it 
onset during service, for each disability found on 
examination requested a medical opinion as to whether it is 
at least as likely as not that such disability is a residual 
of post-service smoking attributable to nicotine dependence 
that began during service.  

Review of the record shows that the veteran was provided VA 
examinations May 2005, but not all questions posed by the 
Board or those raised by the examination results were 
addressed adequately while the case was in remand status.  

In particular, the Board notes that at the May 2005 eye 
examination, the physician stated that, while he reviewed the 
veteran's claims folder during his visit; he did not refer to 
the veteran's prior history of treatment for elevated 
intraocular pressures.  In this regard, the Board notes that 
the claims file includes private medical records concerning 
eye treatment and also includes a February 1999 letter from 
J.A. L., O.D. (Dr. L), who reported that medical records 
indicated glaucoma therapy and that Betoptic 0.5% twice a day 
in both eyes had been recommended in 1992, and the veteran 
had been using the eye drops continuously.  In the February 
1999 letter, Dr. L said that in December 1998, because of 
other health considerations, he had the veteran discontinue 
the Betoptic for one month, and the intraocular pressures 
went to 18 on the right and 32 on the left.  He stated that 
he restarted the Betoptic in late 1999, and on reexamination 
in late February 1999 the intraocular pressure was 15 in each 
eye.  The Board further notes that private medical records 
dated from September 2000 to October 2002 mention glaucoma 
and ocular hypertension and show continuing prescriptions for 
Xalatan, eye drops used for treatment of open angle glaucoma 
and ocular hypertension.  

At the May 2005 VA eye examination, the physician stated that 
the veteran had normal eye pressures and had no definitive 
field loss.  He concluded that the veteran currently had no 
definite diagnosis of glaucoma and was only glaucoma suspect 
and needed periodic future monitoring.  In view of the 
notation at the May 2005 examination that the veteran had 
been examined by a private ophthalmologist in January 2005, 
and apparent lack of consideration of prior treatment of 
elevated intraocular pressures, the Board is of the opinion 
that it cannot decide the claim based on the evidence of 
record.  Regrettably, this claim must be remanded for a new 
examination and medical opinion.  

Other issues remaining on appeal include entitlement to 
service connection for residuals of a stroke, hypertension, 
heart disease/congestive heart failure, and a circulatory 
disorder of the legs, all claimed as a result of nicotine 
dependence acquired in service.  At none of the VA 
examinations conducted subsequent to the December 2004 Board 
remand did any examiner confirm or rule out the presence of 
residuals of stroke, much less provide an opinion regarding 
the etiology of any strokes.  The Board must therefore remand 
these issues for compliance with its previous request.  See 
Stegall v. West, 11 Vet. App. 268 (1998) ("a remand by . . . 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.")

Further, although report of the heart and hypertension 
examination in May 2005 included a diagnosis of hypertension, 
poorly controlled, the examiner stated he was ordering a 
stress test to assess for the presence of coronary artery 
disease and to determine left ventricular function, stating 
he would like this back before he commented on the presence 
of congestive heart failure.  The claims file does not 
include the report of any subsequent stress test, nor does it 
include an addendum or follow-up report or opinion by the 
examiner who conducted the May 2005 VA heart and hypertension 
examination.  Any available pertinent stress test report 
should be obtained, and medical opinions should be obtained 
from the physician who conducted the May 2005 heart and 
hypertension examination or from another physician if the 
examining physician is not available.  The AMC must assure 
that any such opinion confirm or rule out the presence and 
type of any heart disease, to include whether the veteran has 
congestive heart failure and/or coronary artery disease.  For 
hypertension and any diagnosed heart disease, to include 
congestive heart failure and/or coronary artery disease, if 
present, there must be obtained for each separate diagnosis a 
medical opinion as to whether it is at least as likely as not 
that the disability was caused or chronically worsened by the 
veteran's post-service smoking attributable to his service-
connected nicotine dependence.  

The remaining disabilities claimed by the veteran for which 
development requested in the December 2004 remand was not 
completed are a circulatory disorder of the legs, impotence, 
asthma, and sleep apnea, all claimed as a result of nicotine 
dependence acquired in service.  The Board requested medical 
examinations and opinions pertaining to these disabilities 
and must do so again because such would facilitate its 
decision with respect to these claims.  The Board will 
specifically request that the examiner review all pertinent 
medical evidence, examine the veteran, and confirm or rule 
out a diagnosis of the claimed disability.  In addition, for 
each disability, the examiner should provide an opinion as to 
whether it is at least as likely as not that the disability 
was caused or chronically worsened by the veteran's post-
service smoking attributable to his service-connected 
nicotine dependence.  

With respect to the claim of entailment to an initial rating 
in excess of left thoracic radiculopathy, the Board notes 
that the claims file includes many examination reports and 
medical records, along with hearing transcripts with 
testimony on this subject.  The record shows that the veteran 
has consistently complained of pain in the left rib cage 
radiating to the posterior chest wall.  In this regard, the 
Board notes that at the October 1996 VA examination, the 
examiner reported exquisite left chest wall tenderness, at a 
July 1997 VA examination there was limited chest expansion 
because of left lower lateral wall pain on breathing in.  By 
September 1998, the veteran reported increasing frequency of 
chest pain, always located on the left side.  At a May 2000 
VA orthopedic examination, the physician reported results 
were inconsistent when he pushed on the paraspinal 
musculature, just off the midline of the spine, but said that 
on pressing on the area of the left side the veteran said 
hurt most, there was definite tenderness.  Further, at a May 
2000 VA neurology examination, on examination of the chest, 
the veteran was exquisitely tender to palpation and to touch 
at the level of T8 and T9 inferior ribs.  The veteran stated 
his left-sided pain, which was episodic initially, was now 
constant and occurred every day with some intermittent 
exacerbations.  

Records from J.A.H., M.D., show that as of February 2000, the 
veteran continued to have very chronic left-sided lower chest 
wall pain, upper abdominal pain, and at times had acute 
episodes of more severe pain.  In a note dated in 
February 2001, Dr. H. stated the veteran had a history of 
chronic left back chest pain secondary to thoracic 
radiculopathy and was not able to work due to this since the 
time he treated the veteran since January 1999.  

In February 2001, the veteran testified he had left side pain 
every day and estimated that at least every third day he 
experienced severe excruciating level ten pain on a scale of 
zero to ten.  He testified he had left shoulder and arm pain 
but that it was not extreme, although his left side pain 
interfered with lifting.  

When next examined by VA in December 2003, examination 
reports indicate that the veteran was inconsistent in his 
response to touch, and the physicians indicated they believed 
the veteran exaggerated his symptoms.  For example, at the 
December 2003 VA orthopedic examination, the physician stated 
that while multiple Waddell signs were positive, he did not 
believe the veteran's complaints or physical findings.  He 
stated that he believed at the very least the veteran should 
be able to perform a sit-down job.  Further, at the December 
2003 VA neurology examination, the physician noted that tests 
of muscle stretch reflexes appeared to elicit great pain, but 
there were two times when he did not strike the veteran with 
the muscle reflex hammer, and he still reacted with great 
pain.  The physician said these and other responses raised 
the issue of secondary gain.

At a VA respiratory and diabetes mellitus examination in May 
2005, the physician noted that the veteran had a cane in left 
hand when he walked, and his gait was antalgic with specific 
protection of his thorax against extra motion.  He was 
hypersensitive to superficial and deep palpation of the 
abdomen on the left and hyperesthetic to any, even the 
lightest, touch over his left posterior and anterior chest.  
The physician said there was an over-interpretation by the 
veteran of the severity of his thoracic chest pain relatively 
to his difficulty maintaining work.  The physician said the 
veteran clearly has pain, and the pain contributes to 
disability but he thought the disability in the veteran's 
mind was greater than an objective finding would provide.  
The physician went on to say that he thought that the 
veteran's thoracic pain contributes to significant disability 
and even if the veteran's perception of the pain and his 
contribution is greater than objective measures would 
suggest, the veteran's perception [of the pain] was not 
diminished by this disconnection.  

In addition, at a VA orthopedic examination in May 2005, the 
physician noted the veteran was exquisitely tender with any 
palpation of the thoracic spine and was tender to palpation 
with light touch of the left side of the thorax and abdomen.  

At a VA May 2005 neurology examination, the veteran reported 
that he has pain in the thoracic region extending from about 
the T4 - T6 level wrapping down and around to the lower 
margin of his ribs to the midline anteriorly.  On 
examination, strength testing and sensory examination were 
limited by pain.  The veteran complained of pain upon light 
touch of the back, left thoracic region of the chest and 
back, and left upper extremity.  The physician stated that it 
was at least as likely as not that here was functional loss 
from the veteran's pain but the degree was unclear based on 
what seemed to be some embellishment of symptoms during the 
examination.  The physician said that nonetheless he believed 
that the veteran does have real pain and that, given the 
veteran's statement that his pain is severe and 
incapacitating when it comes on and that it comes on up 
to 20 to 30 times a day, this would likely interfere with 
holding down a job.  In conclusion, the physician said that 
in general he thought the veteran suffers from real pain and 
the degree of pain that he experiences leaves him 
functionally impaired and likely unable to hold down a job.  

In view of the conflicting evidence outlined above, including 
opinions regarding the veteran's exaggeration of symptoms 
versus real pain and his ability to work versus his inability 
to work because of his service-connected disability, it is 
the Board's judgment that further medical evidence and 
opinions are needed to decide the claim.  This should include 
range of motion studies for the left shoulder and spine with 
opinions as to the extent that left shoulder, cervical spine 
or thoracic spine motion is limited by pain, weakness, or 
fatigability attributable to the veteran's service-connected 
left thoracic radiculopathy.  

As the outcome of the undecided service connection claims and 
the increased rating claim may affect the decision on the 
veteran's TDIU claim, the Board will defer consideration of 
that claim.  


Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he provide the report of 
his eye examination by a private 
ophthalmologist that he reportedly had in 
January 2005 or alternatively identify 
the physician's name and address and a 
completed release authorization form so 
that the AMC can obtain that report.  

The AMC should also request that the 
veteran submit to VA any evidence in his 
possession that pertains to any of his 
claims.  

2.  Thereafter, the AMC should arrange 
for a VA ophthalmology examination of the 
veteran.  After review of pertinent 
medical evidence, (including private 
medical records indicating the veteran 
received treatment and medication for 
elevated intraocular pressures for many 
years), the physician should provide 
diagnosis of any current eye disability, 
including glaucoma and/or intraocular 
hypertension, and provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any such disability was caused or 
chronically worsened by the veteran's 
post-service smoking attributable to his 
service-connected nicotine dependence.  

The clinician is also requested to state 
a rationale for any opinion provided.  

Any test or study deemed necessary should 
be accomplished.  

The claims file and a copy of this REMAND 
must be provided to the examiner for 
review of pertinent documents and that it 
was available for review should be noted 
in the examination report.  

2.  In addition, the AMC should obtain 
and associate with the claims file the 
report of any VA stress test conducted 
subsequent to the May 2005 VA heart and 
hypertension examination.  The AMC should 
then request that the physician who 
conducted the May 2005 heart and 
hypertension examination, or another 
physician if that physician is not 
available, review the record and confirm 
or rule out the presence and type of any 
heart disease, to include whether the 
veteran has congestive heart failure 
and/or coronary artery disease.  For 
hypertension and any diagnosed heart 
disease, to include congestive heart 
failure and/or coronary artery disease, 
if present, there must be obtained for 
each separate diagnosis a medical opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the disability was caused or 
chronically worsened by the veteran's 
post-service smoking attributable to his 
service-connected nicotine dependence.  

If the report of the stress test is not 
available and/or the physician deems that 
the veteran should be reexamined, the AMC 
should make appropriate arrangements and 
assure that all requested opinions are 
obtained.  

The claims file and a copy of this REMAND 
must be provided to the physician for 
review of pertinent documents and that it 
was available for review should be noted 
in the examination report.  

3.  The AMC should also arrange for VA 
examination of the veteran to confirm or 
rule out diagnoses of residuals of a 
stroke, a circulatory disorder of the 
legs, impotence, asthma, and sleep apnea.  
After review of the record and 
examination of the veteran, the examiner 
should provide an opinion for each 
claimed disability, that is, a 
circulatory disorder of the legs, 
impotence, asthma, and sleep apnea, as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the disability was caused or chronically 
worsened by the veteran's post-service 
smoking attributable to his service-
connected nicotine dependence.  

The clinician is also requested to state 
a rationale for any opinion provided.  

Any test or study deemed necessary should 
be accomplished.  

The claims file and a copy of this REMAND 
must be provided to the examiner for 
review of pertinent documents and that it 
was available for review should be noted 
in the examination report.  

4.  In addition, the AMC should arrange 
for VA examination of the veteran to 
determine the severity of his service-
connected left thoracic radiculopathy.  
All indicated tests, including range of 
motion studies of the left shoulder, 
cervical spine, and thoracolumbar spine, 
should be performed.  The examiner should 
distinguish, to the extent possible, 
between functional impairment associated 
with the service-connected left thoracic 
radiculopathy and disability associated 
with any non-service-connected disease or 
disability that may be present, to 
include residuals of a motor vehicle 
accident in September 1998, and arthritis 
and degenerative disc disease of the 
thoracic spine.  

The examiner is also requested to report 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran has any additional limitation 
of motion of the left shoulder or spine 
(cervical or thoracic) due to pain or 
flare-ups of pain due to his left 
thoracic radiculopathy, supported by 
objective findings, and whether there is 
any such additional limitation of motion 
due to excess weakness, fatigability,  
incoordination, or any other relevant 
symptoms or signs attributable to left 
thoracic radiculopathy.  The examiner 
should report such findings related to 
the veteran's service-connected left 
thoracic radiculopathy in degrees of 
motion (i.e., additional loss of shoulder 
and/or spine motion in degrees).  

In addition, the examiner should describe 
the extent to which the veteran's 
service-connected left thoracic 
radiculopathy interferes with routine 
functions and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected left 
thoracic radiculopathy alone precludes 
the veteran from obtaining and 
maintaining substantially (i.e., more 
than marginal) employment consistent with 
his education and work experience.  

The claims file and a copy of this REMAND 
must be provided to the examiner for 
review of pertinent documents and that it 
was available for review should be noted 
in the examination report.  

5.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, including obtaining 
additional examinations and medical 
opinions if warranted, including any such 
action required to obtain any evidence 
needed for consideration of the TDIU 
claim.  

6.  Following completion of any other 
indicated development, the AMC should 
readjudicate entitlement to service 
connection for glaucoma, hypertension, 
heart disease/congestive heart failure, 
residuals of a stroke, a circulatory 
disorder of the legs, impotence, asthma, 
and sleep apnea, all claimed as a result 
of nicotine dependence acquired in 
service.  

The AMC should also readjudicate the 
claim of entitlement to an initial rating 
in excess of 20 percent for left thoracic 
radiculopathy.  In addressing that claim, 
the AMC should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, the AMC should 
consider the provisions of 38 C.F.R. 
§ 3.321(b)(1), and determine whether the 
claim should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

In addition, and unless it has become 
moot, the AMC the AMC should readjudicate 
entitlement to a total rating based 
individual unemployability due to 
service-connected disabilities.  

7.  If any benefit sought on appeal 
remains denied, the AMC should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

After completion of the action outlined above, the case 
should be returned to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


